369 U.S. 427 (1962)
WARREN
v.
LARSON, STATE TREASURER.
No. 920, Misc.
Supreme Court of United States.
Decided April 16, 1962.
APPEAL FROM THE SUPREME COURT OF FLORIDA.
Walter Warren for appellant.
Richard W. Ervin, Attorney General of Florida, and Robert J. Kelly and Gerald Mager, Assistant Attorneys General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE BLACK and MR. JUSTICE DOUGLAS are of the opinion that probable jurisdiction should be noted.
MR. JUSTICE FRANKFURTER and MR. JUSTICE WHITE took no part in the consideration or decision of this case.